— Judgment unanimously affirmed. Memorandum: The evidence, viewed in the light most favorable to the People (see, People v Smith, 55 NY2d 945, 947), was legally sufficient to support defendant’s conviction of criminal possession of stolen property in the second *1238degree. There was sufficient corroboration of the accomplice’s testimony to establish that defendant possessed stolen property the value of which exceeded $50,000 (see, Penal Law § 165.52). Defendant’s sentence is not excessive. (Appeal from Judgment of Supreme Court, Monroe County, Cornelius, J.— Criminal Possession Stolen Property, 2nd Degree.) Present— Denman, J. P., Boomer, Green, Pine and Davis, JJ.